Citation Nr: 9930182	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-00 458	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy due to Agent Orange exposure.

2.  Entitlement to service connection for axonal neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
veteran's notice of disagreement was received in October 
1997.  A statement of the case was mailed to the veteran in 
October 1997.  The veteran's substantive appeal was received 
in December 1997.  


REMAND

In a letter to a senator dated in November 1997, the veteran 
indicated that a second opinion regarding his claimed 
disabilities through the VA Hospital in Durham, North 
Carolina would be given.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam order), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that VA has constructive notice of VA- 
generated documents that could "reasonably" be expected to 
be part of the record and that such documents are thus 
constructively part of the record before the VA even where 
they were not actually before the adjudicating body.  

The Board finds that the VA medical opinion must be obtained 
in order to complete the veteran's application for his 
service connection claims.  Accordingly, this matter is 
REMANDED for the following action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from VA 
Hospital in Durham, North Carolina.  If 
these records do not contain such an 
opinion the RO should ask the veteran if 
such an opinion was given, and, if so, 
when.  If such opinion was given the RO 
should then obtain the VA medical opinion 
to which the veteran referred.  All VA 
records obtained should be associated 
with the claims file.

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for acute and subacute 
peripheral neuropathy as well as axonal 
neuropathy due to Agent Orange exposure.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












